 



Exhibit 10.5
Form of Amended and Restated Executive Officer
Change in Control Agreement
     This Amended and Restated Change in Control Agreement (the “Agreement”) is
dated as of February ___, 2007, by and among Collegiate Pacific Inc. (the
“Company”) and ___(the “Executive”).
     The following recitals are true and constitute the basis for this
Agreement:

  A.   The Company recognizes that the current business environment makes it
difficult to attract and retain highly-qualified executives unless a certain
degree of security can be offered to such executives against organizational and
personnel changes which frequently follow a Change in Control (as defined below)
of a corporation;     B.   The Board of Directors of the Company (the “Board”)
recognizes the long and valued service the Executive has provided as an officer
of the Company and/or its subsidiaries and considers the Executive to be an
important resource the Company desires to retain;     C.   The Company desires
to assure fair treatment of its key executives in the event of a Change in
Control and to allow them to make critical career decisions without undue time
pressure and financial uncertainty, thereby increasing their willingness to
remain with the Company notwithstanding the outcome of a possible Change in
Control of the Company;     D.   The Company recognizes its key executives will
be involved in evaluating or negotiating any offers, proposals or other
transactions that could result in a Change in Control of the Company and
believes that it is in the best interests of the Company and its stockholders
that such key executives be in a position, free from personal financial and
employment consideration, to be able to assess objectively and pursue
aggressively the interests of the Company’s stockholders in making these
evaluations and carrying on such negotiations;     E.   The Board believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control that provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement; and     F.   The Company and the Executive are parties to the Change
in Control Agreement, dated June 16, 2006 (the “Original Agreement”) and the
Company and the Executive now wish to

     
Page 1 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



      amend and restate the Original Agreement in its entirety by this
Agreement.

     NOW THEREFORE in consideration of the Executive’s willingness to continue
working as an employee of the Company or any of its subsidiaries and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Certain Definitions. In addition to the terms that are defined in other
parts of this Agreement, the following terms shall have the specified meanings
set forth below:
          (a) “Cause” for purposes of this Agreement shall mean (i) the
conviction of the Executive of a felony, (ii) an act or acts of personal
dishonesty taken by the Executive and intended to result in substantial personal
enrichment of the Executive at the expense of the Company or (iii) repeated
violations by the Executive of the Executive’s obligations under Sections 5, 16
and 18 of this Agreement that are demonstrably willful and deliberate on the
Executive’s part and that are not remedied in a reasonable period of time after
receipt of written notice from the Company.
          (b) “Code” for purposes of this Agreement shall mean the Internal
Revenue Code of 1986, as amended, and any reference to any subsection thereof
shall be construed to incorporate reference to any section or subsection of the
Code enacted as a successor thereto, any applicable proposed, temporary or final
regulations promulgated pursuant to such sections and any applicable
interpretation thereof by the Internal Revenue Service.
          (c) “Competes” for purposes of this Agreement shall mean any one or
more of the following activities:
     (i) manufacturing, distributing, designing, selling or installing sports
equipment and supplies (the “Sports Distribution Business”) to any Person within
any industry segment for which the Company has either offered to provide or
conduct, or actually provided or conducted the Sports Distribution Business; or
     (ii) engaging in any other business activities (other than those described
in (c)(i) above) which are conducted, offered or provided by the Company while
the Executive is employed by the Company and as to which Executive is involved,
if those activities are in the same markets or states as the Company engaged in
during Executive’s employment with the Company.
          (d) “Disability” for purposes of this Agreement shall mean Executive’s
incapacity due to physical or mental illness that prevents Executive from
engaging in the full-time performance of Executive’s duties with Company for a
period of 60 consecutive days or for 90 days, whether or not consecutive, in any
360 day period and, within 30 days after

     
Page 2 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



written notice is provided to Executive by Company, Executive shall not have
returned to the full-time performance of Executive’s duties.
          (e) “Good Reason” for purposes of this Agreement shall mean any of the
following acts by the Company (or any of its affiliates) following a Change in
Control, without the consent of the Executive (in each case, other than an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company (or an affiliate) promptly after receipt of notice
thereof given by the Executive): (a) a material diminution in the Executive’s
position, authority, duties or responsibilities as in effect immediately prior
to the Change in Control, (b) a reduction of the Executive’s base salary from
his or her highest base salary in effect at any time within 12 months preceding
the Change in Control; (c) the failure by the Company (or an affiliate) to
continue the Executive’s participation in any compensation plan in which he or
she participated immediately prior to the Change in Control (or in a substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to similarly situated employees or (d) the relocation of the Executive,
without his or her consent, to an office or location more than 50 miles from the
location at which the Executive was stationed immediately prior to the Change in
Control.
          (f) “Person” for purposes of this Agreement shall mean any individual,
corporation, limited liability company, partnership, joint venture, association,
trust, unincorporated organization or other entity.
          (g) “Present Value” for purposes of this Agreement shall mean the
amount determined in accordance with Section 280G(d)(4) of the Code as of the
date specified for such determination, applying a discount rate, compounded no
less frequently than monthly, that is equivalent to the rate specified for such
determination.
          (h) “Principal Obligations” for purposes of this Agreement shall mean
either (i) the principal, premium, interest, fees, costs, expenses and other
amounts accrued or due on the Company’s existing or future credit facilities,
term loans or revolving credit or commercial paper facilities (including any
related hedging obligations or letter of credit subfacilities) entered into with
commercial banks or financial institutions and guarantees thereof or (ii) the
Company’s 5.75% convertible senior subordinated notes due 2009 or any future
senior subordinated notes.
     2. Term. This Agreement shall commence on the date hereof and shall
terminate upon the earlier of (a) the termination of Executive’s employment with
the Company or any of its subsidiaries for any reason (by either the Company or
the Executive) at any time more than 6 months prior to a Change in Control,
(b) the termination of Executive’s employment with the Company or any of its
subsidiaries either by the Company for Cause or the Executive without Good
Reason at any time either before or after a Change in Control, (c) the
termination of the Executive’s employment with the Company or any of its
subsidiaries either by the Company without Cause, by the Executive for Good
Reason, or upon the death or Disability of Executive at any time within the
6 month period before or the 6 month period after a Change in Control and the
payment by the Company of all obligations to the Executive under Section 6 of
this Agreement or (d) upon the 6 month anniversary of a Change in Control and
the payment by the Company of all obligations to the Executive under Section 6
of this Agreement (the “Term”).

     
Page 3 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



     3. Change in Control. For the purpose of this Agreement, a “Change in
Control” of the Company shall mean the occurrence of any of the following events
at any time during the Term:
     (a) the acquisition by any person of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of capital stock of the Company entitling such
person to exercise 40% or more of the total voting power of all shares of
capital stock of the Company entitled to vote generally in the elections of
directors, other than any such acquisition by either (i) Michael J. Blumenfeld
or any other syndicate or group that includes Michael J. Blumenfeld as a member,
(ii) the Company or (iii) any subsidiary or any employee benefit plan of the
Company, and during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors (together with any
new directors whose election to the board of directors, or whose nomination for
election by the stockholders of the Company, was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously approved) cease for any reason to constitute a majority of the board
of directors then in office; or
     (b) the acquisition by any person of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of capital stock of the Company entitling such
person to exercise 50% or more of the total voting power of all shares of
capital stock of the Company entitled to vote generally in the elections of
directors, other than any such acquisition by either (i) Michael J. Blumenfeld
or any other syndicate or group that includes Michael J. Blumenfeld as a member,
(ii) the Company or (iii) any subsidiary or any employee benefit plan of the
Company; or
     (c) any consolidation of the Company with, or merger of the Company into,
any other person, any merger of another person into the Company, or any
conveyance, sale, transfer or lease or disposal of all or substantially all of
the assets of the Company to another person (other than (a) any such transaction
(x) involving a merger or consolidation that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company (other than any reclassification, conversion,
exchange or cancellation of outstanding shares of capital stock of the Company
solely for shares of publicly traded common stock listed on the American Stock
Exchange or on an established national securities exchange or automated
over-the-counter trading market in the United States) and (y) pursuant to which
the holders of 50% or more of the total voting power of all shares of the
Company’s capital stock entitled to vote generally in the election of directors
immediately prior to such transaction have the entitlement to exercise, directly
or indirectly, more than 50% of the total voting power of all shares of capital
stock entitled to vote generally in the election of directors of the continuing
or surviving corporation immediately after such transaction or (b) any
transaction which is effected solely to change the jurisdiction of incorporation
of the Company and results in a reclassification, conversion or exchange of
outstanding shares of common stock into solely shares of common stock).

     
Page 4 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



For purposes of this Section 3, whether a person is a “beneficial owner” will be
determined in accordance with Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and “person” includes any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.
     4. The Company’s Covenants. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Sections 5, 16 and 18 of this Agreement, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payment (as
defined in Section 6 below) and the other payments and benefits described
herein. This Agreement shall not be construed as creating an express or implied
contract of employment, and except as otherwise agreed in writing between the
Executive and the Company, the Executive shall not have any right to be retained
in the employ of the Company.
     5. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Change in Control
while the Executive is employed by the Company, the Executive will remain in the
employ of the Company until the earliest of (a) the date which is 6 months
following the date of a Change in Control, (b) the date of termination by the
Executive of the Executive’s employment for Good Reason or (c) the termination
by the Company of the Executive’s employment either with or without Cause, or
due to Executive’s death or disability.
     6. Severance Payment.
     (a) If at any time during the 6 month period prior to a Change in Control,
the Company shall terminate the Executive’s employment without Cause, the
Executive’s employment shall terminate due to his death or Disability, or the
Executive shall terminate his employment for Good Reason, then the Company shall
be obligated to pay the Executive in a lump sum in cash on the next business day
following the Change in Control an amount (subject to all withholding and
applicable deductions) equal to 2.99 times the sum of (1) the highest of (A) the
Executive’s then current base salary on an annualized basis as in effect
immediately prior to the Change in Control or (B) the Executive’s highest
annualized base salary (with the Company or any of its subsidiaries) in effect
during the 1 year period before such Change in Control and (2) the actual bonus
paid to the Executive by the Company or any of its subsidiaries for the most
recent fiscal year ended prior to the occurrence of the Change in Control (the
“Severance Payment”); provided, however, that the amount of the Severance
Payment shall be subject to being delayed and/or reduced in accordance with
either Section 7 or Section 8 below.
     (b) If a Change in Control shall occur while the Executive is employed by
the Company and the Executive shall not have prior to the 6 month anniversary of
the Change in Control been terminated by the Company for Cause or resigned from
the employ of the Company without Good Reason, then the Company shall be
obligated to pay the Executive in a lump sum in cash on the next business day
following the 6 month anniversary of the Change in Control an amount (subject to
all withholding and applicable deductions) equal to the Severance Payment
(calculated as described in subsection (a) above); provided, however, that the
amount of the Severance Payment

     
Page 1 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



shall be subject to being delayed and/or reduced in accordance with either
Section 7 or Section 8 below.
     (c) If, however, on or after the Change in Control and prior to the 6 month
anniversary of the Change in Control either the Company shall terminate the
Executive’s employment without Cause, the Executive’s employment shall terminate
due to his death or Disability, or the Executive shall terminate his employment
for Good Reason, the Severance Payment (calculated as described in subsection
(a) above) shall be due and payable by the Company as of the effective date of
the termination of the Executive’s employment with the Company and shall be
subject to being delayed and/or reduced in accordance with either Section 7 or
Section 8 below.
     (d) Notwithstanding any other term or provision of this Agreement to the
contrary, no Severance Payment shall become due and payable by the Company to
the Executive under the terms of this Agreement if at the effective time of any
Change in Control the Company is then in default of any of its payment
obligations under the terms of its Principal Obligations or if any dissolution,
assignment for the benefit of creditors or reorganization under any chapter of
Title 11 of the United States Code shall have caused a Change in Control of the
Company.
     7. Reduction of Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be nondeductible by the Company for Federal income tax purposes
because of Section 280G of the Code, then the Severance Payment shall be reduced
in such a manner that its aggregate Present Value shall be equal to the Reduced
Amount. The “Reduced Amount” shall mean an amount expressed in Present Value
that maximizes the aggregate present value of the Severance Payment without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code.
     (b) All determinations required to be made under this Section 7 shall be
made by an independent accounting firm selected by the Company (the “Accounting
Firm”) and the Accounting Firm shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the payment
date or such earlier time as is requested by the Company. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive. The
Executive shall determine which and how much of the Severance Payment shall be
eliminated or reduced consistent with the requirements of this Section 7;
provided, that, if the Executive does not make such determination within 10
business days of the receipt of the calculations made by the Accounting Firm,
the Company shall elect which and how much of the Severance Payment shall be
eliminated or reduced consistent with the requirements of this Section 7 and
shall notify the Executive promptly of such election. Within 5 business days
thereafter, the Company shall pay to or distribute to or for the benefit of the
Executive such amounts as are then due to the Executive under this Agreement.

     
Page 6 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



     (c) As a result of the uncertainty in the application of Section 280G of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that the Severance Payment will have been made by the
Company which should not have been made (an “Overpayment”) or that an amount of
the Severance Payment which will not have been made by the Company could have
been made (an “Underpayment”), in each case, consistent with the calculations
required to be made hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Executive that the Accounting Firm believes has a high probability of success
determines an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of the Executive shall be
repaid by the Executive to the Company together with interest at the applicable
Federal rate provided in Section 7872(f)(2) of the Code; provided, however, that
no amount shall be payable by the Executive to the Company if and to the extent
such deemed payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable Federal
rate provided in Section 7872(f)(2) of the Code.
     8. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Executive).
     9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its subsidiaries and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights the Executive may
have under any stock option or other agreements with the Company or any of its
subsidiaries. Amounts that are vested benefits or that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its subsidiaries at or subsequent to the termination of
Executive’s employment shall be payable in accordance with such plan, policy,
practice or program.
     10. Successor to the Company.
     (a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this

     
Page 7 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



Agreement. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assign to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. If at any time during the term of this
Agreement the Executive is employed by any corporation a majority of the voting
securities of which is then owned by the Company, “Company” as used in
Section 1, 2, 3, 4, 5, 6, 7, 8, 16 and 18 hereof shall in addition include such
employer. In such event, the Company agrees that it shall pay or shall cause
such employer to pay any amounts owed to the Executive pursuant to Section 6
hereof.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive, and the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amounts are still payable to him or her
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.
     11. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, to the party
entitled to receive such notice at the address shown on the signature page
hereof, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
     12. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to the choice
of law provisions, statutes, regulations or principles of this or any other
jurisdiction.
     13. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Legal Fees and Expenses. The Company shall be obligated to pay all
legal fees and expenses that the Executive may incur as a result of the Company
contesting the

     
Page 8 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



validity, enforceability, or the Executive’s interpretation of, or
determinations under, this Agreement.
     16. Confidentiality. As an employee of the Company, the Executive shall
have access to the Company’s confidential information and the Company shall be
unconditionally obligated to, and hereby agrees to, provide Executive with
access to new and additional elements of the Company’s confidential information
so long as Executive is employed by the Company. The Executive shall retain in
confidence any and all confidential information known to the Executive
concerning the Company and its businesses so long as such information is not
otherwise publicly disclosed.
     17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto relating to the matters encompassed hereby and
supersedes any prior oral or written agreements relating thereto.
     18. Noncompete. If the Executive receives the Severance Payment from the
Company, the Executive agrees that for a period of 1 year immediately following
the termination of the Executive’s employment with the Company for any reason
(either by the Company or the Executive) Executive shall not, without the prior
written consent of the Company, directly or indirectly by assisting others,
engage in, solicit on behalf of, render any services to, guaranty any
obligations of, extend credit to, or have any ownership interest in, or other
affiliation in, any business or other endeavor that Competes with the Company in
the United States. Notwithstanding anything herein to the contrary, nothing in
this Agreement shall prevent or prohibit Executive from owning not more than 5%
of a class of equity securities issued by any Person listed on any national
securities exchange or interdealer quotation system.
     19. Amendment and Restatement of Original Agreement. The Original Agreement
is hereby amended and restated in its entirety. Such amendment and restatement
is effective upon execution of this Agreement by the Company and the Executive.
Upon such execution, all provisions of, rights granted and covenants made in the
Original Agreement are hereby waived, released and superseded in their entirety
and shall have no further force or effect.

     
Page 9 of 10
  Amended and Restated Changing in Control Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Collegiate Pacific Inc.       Executive:
 
                             
 
               
By:
                             
 
       Adam Blumenfeld,
     Chief Executive Officer       (Signature)    
 
                Address: 1901 Diplomat Drive
               Dallas, TX 75234       Address:    
 
         
 
 
               
 
         
 

      Page 10 of 10   Amended and Restated Change in Control Agreement

